              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00320-MR-WCM


PATRICK ESPOSITO and DEBORAH )
ESPOSITO,                       )
                                )
                   Plaintiffs,  )
                                )
         vs.                    )                ORDER
                                )
GOSHEN TIMBER FRAMES, INC.      )
and BONNIE PICKARTZ,            )
                                )
                   Defendants.  )
_______________________________ )


      THIS MATTER is before the Court on the Suggestion of Bankruptcy

filed by the Plaintiffs on behalf of the Defendant Bonnie Pickartz [Doc. 7].

      The Plaintiffs have filed a notice with the Court indicating that the

Defendant Bonnie Pickartz filed a voluntary bankruptcy petition under

Chapter 13 of the United States Bankruptcy Code on December 13, 2018. It

is well-settled that “[w]hen litigation is pending against the debtor at the time

a bankruptcy case is commenced, the litigation is stayed automatically.” 3

Collier on Bankruptcy ¶ 362.03[3] (16th ed. 2014); see also 11 U.S.C. §

362(a)(1) (providing that a bankruptcy petition operates as an automatic stay

of “the commencement or continuation . . . of a judicial, administrative, or
other action or proceeding against the debtor”). Accordingly, the Court will

consider this action stayed as to the Defendant Bonnie Pickartz. Because

the other Defendant in this action, Goshen Timber Frames, Inc., has been

defaulted, the Court will stay this entire civil action.

      Accordingly, IT IS, THEREFORE, ORDERED that this action is hereby

STAYED until further Order of the Court.

      IT IS FURTHER ORDERED that the parties shall file a status report

with the Court every ninety (90) days until such time as the bankruptcy matter

is closed.

      IT IS SO ORDERED.

                               Signed: March 2, 2019




                                           2
